ORDER SUSTAINING OBJECTIONS TO AUTOMATIC REINSTATEMENT
By Order of December 30, 1993, this Court suspended the Respondent, Marvin W. Shu-mate, from the practice of law for a period of not less than thirty (80) days, beginning February 1, 1994, subject to automatic reinstate ment. On February 16, 1994, the Indiana Supreme Court Disciplinary Commission filed its "Objection to Automatic Reinstatement," and, pursuant to Admission and Discipline Rule 23(4)(c), this Court set the Objection for hearing on May 6, 1994. On April 18, 1994, the Commission filed. Amended Objections. At hearing on May 6, 1994, the Commission appeared by its Executive Secretary, Donald Lundberg; the Respondent made no appearance.
This Court, being duly advised, now finds that there is presently pending against Respondent a "Second Amended Verified Complaint for Disciplinary Action," Case No. 29800-9301-DI-1140, charging Respondent with nine counts of misconduct, involving but not limited to misuse of client's funds, in violation of Prof.Cond.R. 84(b) and 8.4(c). We find further, pursuant to Admis.Disc.R. 283(4)(c), that the documents and testimony adduced at hearing are sufficient evidence and proof that Respondent should not be reinstated automatically and that his suspension should continue until the final disposition of the pending "Second Amended Verified Complaint for Disciplinary Action."
IT IS, THEREFORE, ORDERED that the "Disciplinary Commission's Amended Objection to Automatic Reinstatement" is hereby sustained. Accordingly, the Respondent, Marvin W. Shumate, shall not be reinstated to the practice of law in this state, and shall remain suspended pending the final determination of the "Second Amended Verified Complaint for Disciplinary Action," presently pending against him.
The Clerk of this Court is ordered to sent notice of this Order in accordance with the provisions of Admis.Dis.R. 28(d).
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.